                Case 1:17-cr-03403-JAP Document 82 Filed 09/11/20 Page 1 of 2
PROB 12C - (Rev. D/NM-8/2014)                                                                               4319123

                                   UNITED STATES DISTRICT COURT
                                              FOR THE
                                      DISTRICT OF NEW MEXICO

                             Second Petition for Revocation of Supervised Release
Name of Offender:                  Raylan Reano
Docket Number:                     1084 1:17CR03403 -001JAP
Assigned Judge:                    Honorable James A. Parker, Senior United States District Judge
Date of Original Sentence:         03/21/2019
Original Offense:                  18 U.S.C. 1153: Involuntary Manslaughter
Original Sentence:                 BOP: 24 months; TSR: 3 years
Date Supervision                   09/09/2020
Recommenced:
Date Supervision Expires:          09/08/2022
Other Court Action:                01/13/2020: A Report on Offender Under Supervision was filed advising the
                                   court the defendant admitted to using methamphetamine and Buprenorphine
                                   (Suboxone) on January 3, 2020, while still in the custody of the Bureau of
                                   Prisons, the same day he commenced his term of supervised release. As a
                                   result, his drug tests submitted on January 3, January 4, and January 7, of
                                   2020 returned positive for those substances. No court action was ordered.

                                   03/12/2020: A Request for Modifying the Conditions or Term of Supervision
                                   was filed requesting to add the Special Condition that the defendant reside at
                                   a Residential Reentry Center for a term of up to 6 months. This was in
                                   response to the defendant failing to comply with his substance abuse
                                   treatment plan. On March 16, 2020, the Court added the Special Condition.

                                   03/25/2020: A Petition for Revocation of Supervised Release was filed in
                                   response to the defendant failing to follow the instructions of the probation
                                   officer and failing to reside at the residential reentry center.

                                   04/14/2020: An Amended Petition for Revocation of Supervised Release was
                                   filed in response to the defendant failing to follow the instructions of the
                                   probation officer, failing to reside at the residential reentry center, and
                                   admitting to the use of cocaine. An Initial Appearance Hearing was scheduled
                                   for May 18, 2020.

                                   05/18/2020: A Second Amended Petition for Revocation of Supervised
                                   Release was filed in response to the defendant failing to follow the
                                   instructions of the probation officer, failing to reside at the residential reentry
                                   center, admitting to the use of cocaine, and testing positive for marijuana.
                                   On August 25, 2020, a Final Revocation Hearing was held, and the defendant
                                   was sentenced to a custody term of 5 months with 2 years of supervised
                                   release to follow.
                  Case 1:17-cr-03403-JAP Document 82 Filed 09/11/20 Page 2 of 2

                                         PETITIONING THE COURT

 No warrant requested. Emergency warrant issued.

 U.S. Probation Officer of the Court, Christopher M. Fiedler, alleges the offender has violated the following
 condition(s) of supervised release.



 Violation      Nature of Noncompliance
 Type
 SPC            You must reside in a residential reentry center for a term of (up to) 6 months. You must follow
                the rules and regulations of the center.

                On September 10, 2020, this officer confirmed with staff at Diersen Charities Residential
                Reentry Center that the defendant failed to arrive at their facility, as instructed to by this officer.



The maximum statutory penalty: 2 years imprisonment; 3 years supervised release.
The revocation range of imprisonment: 3 to 9 months.

I declare under penalty of perjury that the foregoing is true and correct.
Executed on 09/11/2020.


 Submitted:                                                   Approved:                           ☒ Phone Approval




 Christopher M. Fiedler                                       Sarah J. Mease
 U.S. Probation Officer                                       Assistant U.S. Attorney
 Cell #: 505-934-0438                                         505-224-1406


                                                              Date: 09/11/2020




                                                          2
